        Case 1:19-cv-00994-KAM-RML Document 6 Filed 02/20/19 Page 1 of 2 PageID #: 43

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                   Eastern District
                                                 __________ Districtofof
                                                                       New  York
                                                                         __________

    CARLOS CIFUENTES et al. individually and on
         behalf of others similarly situated
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )    Civil Action No. 19-cv-994 KAM-RML
  7905 TAVERN CORP. d/b/a MELAO and HERNAN                          )
                  REJAS                                             )
                            Defendant
                                                                    )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) 7905 TAVERN CORP. KAREN HEARNS
                                         7905 Roosevelt Avenue
                                         Jackson Heights, NY 11372




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael Taubenfeld, Esq.
                                         Fisher Taubenfeld LLP
                                         225 Broadway, Suite 1700
                                         New York, NY 10007



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                           Douglas C. Palmer

                                                                           CLERK OF COURT


Date:             02/20/2019                                                                s/Kimberly Davis
                                                                                      Signature of Clerk or Deputy Clerk
         Case 1:19-cv-00994-KAM-RML Document 6 Filed 02/20/19 Page 2 of 2 PageID #: 44
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-994 KAM-RML

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
